DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 1/6/2022 has been received and considered. In the response, Applicant amended claims 1, 4, 6, 7, 10, 15 – 20; cancelled claim 5. Therefore, claims 1 – 4 and 6 – 20 are pending. Further, Applicant amended the specification, which has been approved for entry. 
 
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claims 6 and 7 are claimed to be dependent of claim 5, however claim 5 has been cancelled. Therefore, appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 and 6 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea ‘“cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted). The Court in Alice noted that ‘“[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in 
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,...‘their character as a whole is directed to excluded subject matter.’”
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
As summarized in the 2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a system, method, and computer-readable medium for player ratings. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

Claim 1:  A computer device comprising:
a user interface controllable to display to a user a gameboard of multiple user selectable game elements of at least two types; and
a processor configured to:
generate a user activatable booster object for display on the user interface;
define on the gameboard a sort region associated with the user activatable booster object, the sort region comprising a group of sortable game elements of at least two types at respective tile locations in the sort region;
detect a user input to activate the booster object;
activate the booster object to generate a booster effect;
wherein the processor is further configured, on activation of the booster object, to generate the booster effect by detecting the group of game elements in the sort region defined on the gameboard; and
without removing the game elements from the sort region, sort the sortable game elements in the group place at least some of the sortable game elements of the region at new tile locations in the sort region in order to display all game elements of the group of a first matching type adjacent one another in the sort region and all game elements of the group of a second matching type adjacent one another to generate a sorted configuration of the game elements in the sort region.
It is clear that the inventive concept here is a gameboard with matching objects. Dependent claims 2 – 4 and 6 - 18 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., using a computer device, a user interface and a processor, which is addressed further below). The abstract idea may be viewed, for example, as: 
•    a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
•    a method of organizing human activities (e.g., detect user input) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
In Smith and Marco Guldenaar, the court found that gaming activities, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski. In essence, the claimed invention is comparable to a contest in which players are playing a board game, wherein the user matches objects to level up. This relates to managing personal relationships or interactions between people. 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer device, a user interface and a processor to perform the abstract idea. The claimed elements relating to computer devices, processors are directed to generic and conventional computer elements that, when taken as a whole, perform the same functions as when taken individually.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the claimed invention is directed to an improved computer device for delivering game modes in an engaging and user friendly manner . 
The claims are still directed to a gameboard with basic features of a computer (a processor, user interface, display) and game rules of the tile boardgame (generate a user booster object, detect a user input to activate the booster object, define on the gameboard a sort region associated with the user activatable booster object, the sort region comprising a group of sortable game elements of at least two types at respective tile locations in the sort region; activate the booster object to generate a booster effect; without removing the game elements from the sort region, sort the sortable game elements in the group place at least some of the sortable game elements of the region at new tile locations in the sort region in order to display all game elements of the group of a first matching type adjacent one another in the sort region and all game elements of the group of a second matching type adjacent one another to generate a sorted configuration of the game elements in the sort region). Neither provides a sufficient practical application. 
The claimed invention encompasses an abstract idea in the form of mental processes, and/or certain methods of organizing human activity. The instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Here, the claimed invention is directed to an improvement in the manner of playing a game, but there is no indication that this amounts to an improvement in the underlying computer technology or other technology or . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715